DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-45 are pending:
		Claims 1-14 are rejected.
		Claims 15-45 are withdrawn. 
Election/Restrictions
Claims 15-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by Holtz (US 2011/0186492).
Regarding claim 1, Holtz teaches an apparatus for use in a bioretention system comprising:
	(a) a substantially rectangular enclosure (Fig. 2, enclosure 100 (Fig. 2, treatment container 100)) (see ¶34) comprising an inlet opening (Fig. 2, inlet opening 130) (see ¶35) and four sidewalls (see Fig. 5);
	(b) a tray (Fig. 2, overflow/bypass tray 200) (see ¶43) in fluid communication with the inlet opening (see Fig. 2) and defined at least in part by a first weir (Fig. 5, first weir 103 (Fig. 5, baffle wall 103) (see ¶41) adjoining adjacent sidewalls of the enclosure (baffle wall 103 extends across the enclosure adjoining adjacent sidewalls to form chambers 102 and 104) (see Figs. 5 and 6) and a second weir (Fig. 10, second weir 212 (Fig. 10, vertical plate 212)) (“vertical plates…in strategic locations to contain the low flow and direct it to the treatment chamber”) (see ¶45) adjoining adjacent sidewalls of the enclosure (see Fig. 5); 
	(c) a treatment compartment (Fig. 3, treatment chamber 102) (see ¶34) disposed downstream from the tray (storm water flows from overflow tray 200 to treatment chamber 102) (see ¶35), wherein the treatment compartment comprises treatment media (filter media) (see ¶34) and is adapted to receive storm water flowing past the first weir (see Fig. 5); and 
	(d) an outlet compartment (Fig. 3, outlet compartment 104 (Fig. 3, bypass chamber 104)) (see ¶34) disposed at a corner of the enclosure (see Fig. 5), downstream from the tray (excess flow bypasses weir 206 of overflow tray 200 into bypass chamber 104) (see ¶49), wherein the outlet compartment comprises an outlet opening (Fig. 3, outlet opening 120 (Fig. 3, main outlet pipe openings)) (see ¶40) and is adapted to receive storm water flowing past the second weir.  







Annotated Figs. 5 and 10

    PNG
    media_image1.png
    424
    804
    media_image1.png
    Greyscale

	Regarding claim 2, Holtz teaches the apparatus of claim 1, wherein the outlet compartment further comprises an interior wall (vertical plate 212 is interior of the bypass chamber 104) (see Fig. 3) adjoining adjacent sidewalls of the enclosure, and the interior wall of the outlet compartment forms the second weir.  
	Regarding claim 3, Holtz teaches the apparatus of claim 1, wherein the tray is adapted to direct fluid accumulating below the height of the second weir to the treatment compartment (tray has a discharge opening through wall 103 to permit discharge of storm water into the treatment chamber 102) (see ¶35).  
	Regarding claim 4, Holtz teaches the apparatus of claim 3, wherein the first weir comprises an opening (discharge opening) (see ¶35), and the tray is adapted to direct fluid accumulating below the height of the opening to the treatment compartment (tray has a discharge opening 
	Regarding claim 5, Holtz teaches the apparatus of claim 1, wherein the tray is adapted to direct fluid accumulating above the height of the second weir to the outlet compartment (excess flow bypasses weir 206 of overflow tray 200 into bypass chamber 104) (see ¶49) (see Fig. 3).
	Regarding claim 6, Holtz teaches the apparatus of claim 1, wherein the first weir is longer than the second weir (see Fig. 5).  
	Regarding claim 7, Holtz teaches the apparatus of claim 1, wherein the tray comprises a contoured surface (see Fig. 5).  
	Regarding claim 9, Holtz teaches the apparatus of claim 1, wherein an interior wall of the outlet compartment comprises a substantially curved surface (see Fig. 5).  
	Regarding claim 10, Holtz teaches the apparatus of claim 1, wherein the treatment compartment comprises a solid slab (the treatment container 100 has a solid floor) (see Fig. 9) along a bottom portion of the treatment compartment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz (US 2011/0186492) in view of Holtz (US 2016/0176732, hereinafter referred to as ‘732).
	Regarding claim 11, Holtz teaches the apparatus of claim 1.
	Holtz does not teach wherein the treatment compartment comprises a void space along a bottom portion of the treatment compartment.  
	In a related field of endeavor, ‘732 teaches a tree box filter (see Entire Abstract) wherein the treatment compartment (treatment chamber) (see ¶12) comprises a void space (void space) (see ¶18) along a bottom portion of the treatment compartment (Fig. 6A, media area 209 is in the treatment chamber having the recess in floor slab).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the floor of Holtz by incorporating a void space of ‘732 because said void space provides the benefit of storage and promotes infiltration of storm water to the surrounding area (‘732, see ¶59).
	Regarding claim 12, Holtz and ‘732 teach the apparatus of claim 11.

	‘732 teaches wherein the treatment compartment further comprises one or more permeable panels (permeable panels) (see ¶66) disposed within the void space (permeable panels 129 and 130 in void spaces) (see Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the void space of Holtz (as modified by ‘732) by incorporating the permeable panel within said void space as disclosed by ‘732 because said panel provides the benefit of reducing the amount of sediment and other material that passes to the surrounding soil (‘732, see ¶46).
	Regarding claim 13, Holtz and ‘732 teach the apparatus of claim 11, wherein the treatment compartment further comprises a peripheral floor slab (the peripheral floor slab is around the recess in the floor slab) (‘732, see Fig. 6A) and an infiltration (the recess forms a void space for promoting infiltration of storm water) (‘732, see ¶59) recess (recess in the bottom slab) (‘732, see ¶59 and Fig. 6A) in the peripheral floor slab.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holtz (US 2011/0186492) in view of Holtz (US 2016/0176732, hereinafter referred to as ‘732) and further in view of Coffman (USPN 6,277,274).
	Regarding claim 14, Holtz and ‘732 teach the apparatus of claim 13, wherein the treatment compartment comprises an underdrain pipe (underdrain pipe) (Holtz, see claim 2).
	The combination of references does not teach that said underdrain pipe is connected to an outlet pipe extending through a bottom portion of the treatment compartment and through the infiltration recess.

Annotated Fig. 3

    PNG
    media_image2.png
    557
    940
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the underdrain pipe of Holtz and modify the infiltration recess of the treatment compartment of Holtz (as modified by ‘732) by incorporating an outlet to extend through the bottom of the treatment compartment and connecting said outlet to an underdrain pipe as disclosed by Coffman because the simple addition of a known outlet pipe to another known treatment device obviously resulting in directly channeling flow through a treatment container (Holtz, see ¶6) with an expectation off success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holtz (USPN 7,833,412, hereinafter referred to as ‘412) in view of Allard (USPN 8,911,626).
Regarding claim 1, ‘412 teaches an apparatus for use in a bioretention system comprising: (a) a substantially rectangular enclosure (Fig. 3, enclosure 100 (Fig. 3, container 100)) (see C6/L3-7) comprising an inlet opening (Fig. 3, inlet pipe 101 via top slab 103 of container 100) (see C4/L45-52) and four sidewalls (see Fig. 2); (b) a tray (Fig. 4, flow distribution tray 105) (see C4/L50-55) in fluid communication with the inlet opening (see Figs. 2 and 3) and defined at least in part by a first weir (Figs. 2 and 4, first weir 141 (Figs. 2 and 4, sidewall 141)) (see C5/L34-40) (the sidewall is considered a weir because if the sidewall is removed then it will affect flow and the operation of dam wall which is dependent on the sidewall) (see C6/L14-17) adjoining adjacent sidewalls of the enclosure (see Fig. 2) and a second weir (Figs. 2 and 4, second weir143 (Figs. 2 and 4, sidewall 143)) (the sidewall is considered a weir because if the sidewall is removed then it will affect flow and the operation of dam wall which is dependent on the sidewall) (see C6/L14-17) adjoining adjacent sidewalls of the enclosure (see Fig. 2); 
(c) a treatment compartment (treatment chamber) (see C3/L1-5) disposed downstream from the tray (located where filter media 201 is disposed) (see Fig. 3), wherein the treatment compartment comprises treatment media and is adapted to receive storm water flowing past the first weir (storm water flows through openings 161, 163 of tray 105 to filter media 201) (see C5/L35-46).
	‘412 does not teach (d) an outlet compartment disposed at a corner of the enclosure, downstream from the tray, wherein the outlet compartment comprises an outlet opening and is adapted to receive storm water flowing past the second weir.  
	In a related field of endeavor, Allard teaches a bioretention system (see Entire Abstract) comprising an outlet compartment (see annotated Fig. 16) disposed at a corner of the enclosure (see Fig. 16), downstream from the tray (Fig. 16, tray 40) (see C15/L42-45), wherein the outlet compartment comprises an outlet opening (opening of junction pipe 48) (see Fig. 16) and is adapted to receive storm water flowing past a weir of the tray (see Fig. 16).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment container of ‘412 by incorporating an outlet compartment .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holtz (USPN 7,833,412, hereinafter referred to as ‘412) in view of Allard (USPN 8,911,626) and further in view of Allen (USPN 8,110,105).
	Regarding claim 8, ‘412 and Allard teach the apparatus of claim 1.
	The combination of references does not teach wherein the tray comprises perforations for fluid flow through a bottom surface of the tray.  
	In a related field of endeavor, Allen teaches a storm water filtration system (see Entire Abstract) comprising a tray (Figs. 6A and 6B, tray 100 (Figs. 6A and 6B, pan structure 100)) (see C6/L10-15) comprises perforations (plurality of openings) (see C6/L11-17) for fluid flow through a bottom surface of the tray (see Fig. 6A and 6B).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray of Holtz by incorporating the perforations (openings) of Allen because the simple addition of known perforations to a known tray device obviously resulting in permitting water flow to a filtration bed (Allen, see C6/L15-20) with an expectation of success.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siviter (US 2007/0256966) and Hutchings (USPN 8,980,083). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778